We think not, and so believing .u-e of opinion that the court abused his discretion in thus discharging the jury, to the injury of the defendant.; rights. The other reanom. given by the learned judge do not help the matter, which war solely a question, of time. A mature consideration of the whole question has led us to the conclusion that, in lav, appellant’s former jeopardy was well pleaded, and that the court erred in instructing the jury to find the plea untrue. The judgment is reversed and the i> osecution is dismissed.
Reversed and dismissed,
Ydliite, )?. J.
N. B. — -A motion for rehearing lies been filed by the Attorney General and the case has been transferred to Tyler. — [Ed.